          Case 1:19-cv-00036-TS-EJF Document 1 Filed 04/15/19 Page 1 of 5



Samuel Howell
826 w 3800 s
Bountiful, Utah 84010
801.750.4364

I am the Petitioner:




          IN THE UNITED STATES DISTRICT COURT
                  DISTRICT OF UTAH - NORTHERN DIVISION

SAMUEL HOWELL, prose                          )         Case: 1: 19-cv-00036
                                                        Assigned To : Stewart, Ted
         Plaintiff,                           )
                                                        Assign. Date : 4/15/2019
                                              )         Description: Howell v. Department of
vs.                                           )         the Treasury et al
                                              )
Department of the Treasury                    )               COMPLAINT:
Internal Revenue Service                      )               Refund of Taxes
                                              )
               Defendants                     )               Demand for Jury Trial




            1. Cornes now SAMUEL HOWELL, Plaintiff prose, having filed the instant law suit

against the defendants the United States of America represented by the Department of the Treasury

and the Internal Revenue Service, its agency, hereafter referred to as the "IRS", on Plaintiffs claim

for refund of amounts overpaid as taxes, as properly claimed by way of 1040 or 1040x Tax Returns

that Plaintiff filed concerning 2013, 2014, 2015, 2016, and 2017. Because Defendant has failed

or refused to properly process Plaintiffs 1040or1040x for Tax Years 2013, 2014, 2015, 2016 and

2017, Plaintiff has filed the instant action against the Defendant.



I.    Jurisdiction and Venue




                                                                                          Page 1of5
          Case 1:19-cv-00036-TS-EJF Document 1 Filed 04/15/19 Page 2 of 5



           2. This Court has the general jurisdiction to hear this case pursuant to 28 U.S.C. §

1491, and original jurisdiction, concurrent with the U.S. Court of Pederal Claims, under 28 U.S.C.

§ 1346(a)(l). This is a Civil Action against the United States for a refund of amounts withheld

from Plaintiffs and/or paid to the IRS against the possibility of a later-proven liability, which

liability was later and timely disproved.

            3. Venue is properly within this court pursuant to 28 U.S.C. § 1491 (a)(l), and this

venue is appropriate, fair, and convenient to the Defendant.

            4. The underlying statues and regulations that relate to the claim for the refunds and

mandate the payment of money relevant to the case are 26 U.S.C. § 6401 (b)(l) and (c) and 26

U.S.C. § 6402 (a) and their corresponding Implementing Regulations found at 26 CPR 301.6401-

1 and 26 CPR 301.6402-1, -2, and -3. Suit is brought under the authority of 26 U.S.C. § 7422.

            5. Plaintiff has pursued and exhausted all Administrative Remedies known to him

prior to the filing of this action in Court.



II.   The Parties

            6. Plaintiff is a married man, currently living in the state of Utah, Social Security

number XXX-XX-XXXX

            7. In referring to Defendant, Plaintiff includes the United States Department of the

Treasury, which, upon information and belief, is a department, bureau and/or branch of the United

States and at all times relevant acting as an agent thereof, and the Internal Revenue Service (IRS),

which, upon information and belief, is a bureau and an agent of the Department of the Treasury

and a collection agency in the business of collecting federal income and other taxes for the

defendant United States and at all times acting as an agent thereof.



                                                                                         Page 2of5
         Case 1:19-cv-00036-TS-EJF Document 1 Filed 04/15/19 Page 3 of 5




III. Statement of the Facts

          8. Plaintiff filed a return 1040x for the Tax Year 2013 on January 4th, 2017 with the

IRS at its Fresno, CA campus via USPS Priority mail.

          9. A genuine copy of the Return is attached hereto as Exhibit A.

           10. Plaintiff filed a return 1040x for the Tax Year 2014 on January 4th, 2017 with the

IRS at its Fresno, CA campus via USPS Priority mail.

           11. A genuine copy of the Return is attached hereto as Exhibit B.

           12. Plaintiff filed a return 1040 for the Tax Year 2015 on January 15th, 2016 with the

IRS at its Fresno, CA campus via USPS Priority mail.

           13. A genuine copy of the Return is attached hereto as Exhibit C.

           14. Plaintiff filed a return 1040 for the Tax Year 2016 on January 6th, 2017 with the

IRS at its Fresno, CA campus via USPS Priority mail.

           15. A genuine copy of the Return is attached hereto as Exhibit D.

           16. Plaintiff filed a return 1040 for the Tax Year 2017 on October 15th, 2018 with the

IRS at its Fresno, CA campus via USPS Priority mail.

           17. A genuine copy of the Return is attached hereto as Exhibit E.

           18. Subsequent correspondence with the IRS including phone calls and documentation

received from the IRS proves that they received each of the Returns for the Tax Years 2013, 2014,

2015, 2016, and 2017.

           19. The Returns show that the Plaintiff had, in fact, no tax liability for any of the Tax

Years 2013, 2014, 2015, 2016, and 2017.

           20. The Returns show an overpayment of taxes.



                                                                                         Page 3 of 5
           Case 1:19-cv-00036-TS-EJF Document 1 Filed 04/15/19 Page 4 of 5



             21. To the extent that any taxes are shown on the Returns as being owed, they have

been paid.

             22. Plaintiff has never received any § 6402 (1) Notice of Claim Disallowance for any

of the Returns for the Tax Years 2013, 2014, 2015, 2016, and 2017.

             23. Plaintiff has never received a Notice of Deficiency for the Tax Years 2013, 2014,

2016, and 2017.

             24. On information and belief, Defendant has not executed a § 6020(b) Return for

Plaintiff for the Tax Years 2013, 2014, 2015, 2016, and 2017.

             25. Plaintiff has not seen any evidence that the Returns have been processed for the

years 2013, 2014, 2015, 2016, and 2017.

             26. Plaintiff has seen evidence that the IRS has refused to properly process the Returns

for the years 2013, 2014, 2015, 2016, and 2017.

             27. Plaintiff has never received any refund or notice of credit from Defendant of the

overpayments shown on the Returns for the years 2013, 2014, 2016, and 2017.



IV. Claims for Relief

A.    Count One

             28. Plaintiffs incorporate and re-allege the foregoing paragraphs as if fully set forth herein.

             29. On information and belief, Defendant has failed or refused to properly process the

Returns.

             30. Defendant has not refunded Plaintiffs overpayments shown on the Returns.

             31. To date, for the Tax Years, 2013, 2014, 2015, 2016, and 2017, Defendant owes

Plaintiff the amount of$16,586 (see Exhibit F) plus interest as allowed by law.



                                                                                              Page 4 of 5
         Case 1:19-cv-00036-TS-EJF Document 1 Filed 04/15/19 Page 5 of 5




V.   Prayer for Relief

     Wherefore, Plaintiff prays for judgement against the Defendant as follows:

           a. That this court find for the Plaintiff in the amount of their refund claims of

              $16,5 86 plus interest as allowed by law;

           b. For such other and further relief as may be permitted by law and this Court may

              deem just and proper.



VI. Jury Trial Demanded

     Unless prohibited by law, Plaintiff demands a trial by jury.



.AmUApril2019.
SAMUEL ROWEL, Plaintiff prose
VERIFICATION




I, SAMUEL HOWELL, am a Plaintiff in the above titled action. I have written and prepared the
foregoing Complaint, and know the contents thereof. The same is true of my own knowledge in
substance and fact, except as to those matters which are herein alleged on information and belief,
and as to those matters, I believe them to be true. I declare under penalty of perjury under the
laws of the United States of America that the foregoing is true and correct and that this
declaration was executed at Bountiful, Utah.

DATED April 15th, 2019 at 9:00am.



~·Lb~
SAMUEL ROWEL, Plaintiff prose


                                                                                         Page 5 of 5
